IN THE SUPREME COURT OF PENNSYLVANIA
                            MIDDLE DISTRICT


STRAUSSER ENTERPRISES, INC.        : No. 530 MAL 2016
                                   :
                 Respondent        : Petition for Allowance of Appeal from
                                   : the Order of the Superior Court
          v.                       :
                                   :
SEGAL AND MOREL, INC., SEGAL AND   :
MOREL AT FORKS TOWNSHIP II, LLC,   :
SEGAL AND MOREL AT FORKS           :
TOWNSHIP III, LLC, SEGAL AND MOREL :
AT FORKS TOWNSHIP IV, LLC AND      :
KENNETH SEGAL,                     :
                                   :
                 Petitioners       :
                                   :
                                   :

STRAUSSER ENTERPRISES, INC.,       : No. 531 MAL 2016
                                   :
                 Respondent        : Petition for Allowance of Appeal from
                                   : the Order of the Superior Court
          v.                       :
                                   :
SEGAL AND MOREL, INC., SEGAL AND   :
MOREL AT FORKS TOWNSHIP II, LLC,   :
SEGAL AND MOREL AT FORKS           :
TOWNSHIP III, LLC, SEGAL AND MOREL :
AT FORKS TOWNSHIP IV, LLC AND      :
KENNETH SEGAL,                     :
                                   :
                 Petitioners       :
                                   :
                                   :

STRAUSSER ENTERPRISES, INC.,           : No. 532 MAL 2016
                                       :
                 Respondent            : Petition for Allowance of Appeal from
                                       : the Order of the Superior Court
           v.                          :
                                       :
SEGAL AND MOREL, INC, SEGAL AND        :
MOREL AT FORK TOWNSHIP II, LLC,        :
SEGAL AND MOREL AT FORK                :
TOWNSHIP III,LLC, SEGAL AND MOREL      :
AT FORK TOWNSHIP IV,LLC, AND           :
KENNETH SEGAL,                         :
                                       :
                    Petitioners        :
                                       :
                                       :


                                  ORDER



PER CURIAM

      AND NOW, this 21st day of December, 2016, the Petition for Allowance of

Appeal is DENIED.




              [530 MAL 2016, 531 MAL 2016 and 532 MAL 2016] - 2